This action was under the Workmen's Compensation Act (Laws 1919, p. 206), and was tried upon an agreed statement of facts, in substance, as follows: The plaintiff's husband was an employé of the defendant, and was killed while acting in the line and scope of his employment as a truck driver, and while standing near a truck he was employed to drive, and while the truck was standing in front of the defendant's place of business within the city limits of Birmingham. The deceased was in the act of stepping up into the truck for the purpose of driving it to deliver certain goods or articles for the defendant, when a small boy, something like a block away, and off the premises of the defendant, fired a 22 rifle at a sparrow, and the bullet struck said employé in the back of the head and killed him instantly.
The only question argued by the defendant, against whom a judgment was rendered by the circuit court, is whether or not the undisputed facts authorized said judgment under the Workmen's Compensation Act. The deceased was unquestionably acting in the course of his employment, and while in the act of discharging his duty thereunder, and came to his death by virtue of an accident as the boy was shooting at a sparrow and did not intend to shoot him. As often held by this and other courts, the Workmen's Compensation Act was intended to serve a beneficent purpose, and should be liberally construed so as to effectuate its humane design. We think the finding of the trial court was fully justified under the recent case of Ex parte Rosengrant (Ala. Sup.) 104 So. 409,1 which is identical in principle with the present case, and, though not identical in facts, they are substantially similar. It matters not that the risk from the accident in question may have been external to the employment; yet the employment caused the exposure to the risk. Mahowald v. Thompson Co., 134 Minn. 113, 158 N.W. 913,159 N.W. 565. See, also, the case of Chandler v. Industrial Com., 55 Utah, 213, 184 P. 1020, 8 A.L.R. 930, and note.
The writ is denied.
SAYRE, GARDNER, and MILLER, JJ., concur.
1 213 Ala. 202. *Page 163